Citation Nr: 1243460	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for costochondritis. 

3.  Entitlement to service connection for an acquired psychiatric disorder claimed as an unspecified eating disorder and anxiety disorder. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1984 to December 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.  

The Veteran was scheduled to appear before a Veterans Law Judge at a hearing in February 2010; however, she did not report for the hearing and no good cause has been offered.  Therefore, the Board deems her request for a Travel Board hearing as withdrawn.  38 C.F.R. § 20.702 (2012).

The case was previously remanded by the Board in January 2011 for VA examinations. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records (STR) showed the Veteran was treated for an occupation problem with rule out eating disorder in February 2003.  In an October 2003 STR, she reported using vomiting to control her weight for the past eight years, and the examiner noted she had symptoms of bulimia.  She was diagnosed with an eating disorder in March 2004 and treated through May 2004.  

In a March 2004 STR the Veteran complained of left upper chest pain with occasional sharp fleeting pain which lasts seconds.  Upon examination, the examiner found mild tenderness to palpation over the left upper chest and sternum and increased radiation with compression.  The examiner diagnosed costochondritis.  In a May 2004 STR, the Veteran continued to complain of left chest wall soreness to touch, which she stated has happened before.  The examiner diagnosed costochondritis. 

In an April 2004 STR, the Veteran complained of headaches for nine days behind the left eye.  The examiner diagnosed acute sinusitis.  In a May 2004 follow-up, the Veteran continued to complain of headaches that come and go.  The examiner diagnosed migraines. 

During an August 2004 VA examination, the Veteran reported binging and purging approximately two to four times a week for 12 years.  She indicated that in January 2004 she went to the doctor due to pain over the left-sided rib cage and that the pain occasionally radiated to the back with excessive strain.  She stated the pain was relieved with anti-inflammatory medication, but still remained sensitive to the touch.  The Veteran also reported also having sinusitis once a year for the past five years.  She stated she took antibiotics, decongestants, but had no operations, polyps, or specialist referrals.  The examiner diagnosed unspecified eating disorder, costochondritis, and sinusitis. 

VA progress notes dated from January 2009 to January 2011 are negative for any complaints or diagnosis of sinusitis, costochondritis or an acquired psychiatric disorder.  

The case was previously remanded by the Board in January 2011 for VA examinations.  The Veteran was scheduled for VA examinations in March 2011 and a report from the VAMC indicates the examinations were cancelled as the Veteran withdrew her claims.  However, there is no written communication within the claims file from the Veteran stating she wished to withdraw the claims.  The Board sent a letter to the Veteran in September 2012 attempting to clarify whether she wanted to withdraw her appeal, since a withdrawal must be in writing.  38 C.F.R. § 20.204(b) (2012).  No response was received to the letter.  Therefore, without a written statement from the Veteran withdrawing her claims, the Board finds the Veteran has not withdrawn her claims and VA examinations are necessary.  

Additionally, there is a statement from a accredited representative indicating the Veteran wished to rest the appeal on the answer to the statement of the case with no further argument, although there is no form appointing the Virginia Department of Veteran Services as the Veteran's representative. 

Under these circumstances, the Board finds that an examinations and medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain treatment records for the Veteran from the VA Medical Center in Hampton, VA dated from January 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  After all records/responses received are associated with the claims file, the RO should arrange for the Veteran to undergo the following VA examinations:

a) a psychiatric examination to determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a chronic eating disorder or other chronic psychiatric condition had its onset in or is otherwise related to the Veteran's period of military service.

b)  an examination by a qualified physician to determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that chronic sinusitis had its onset in or is otherwise related to the Veteran's period of military service.

c)  an examination by a qualified physician to determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that chronic costochondritis had its onset in or is otherwise related to the Veteran's period of military service.

The entire claims file must be made available to the examiners, and the reports of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

A complete rationale for all conclusions reached must be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and, if any, her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


